Citation Nr: 9910988	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-26 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The veteran had active service from July 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 1996. 


FINDINGS OF FACT

1.  The veteran experienced back pain and spasms on several 
occasions in service.

2.  He sustained a gunshot wound to T-12, L-1 in June 1981.  

3.  There is no competent evidence linking current complaints 
of back pain to back pain shown in service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disability.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether the veteran has met his initial obligation of 
submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In general, a well-grounded 
claim for service connection requires competent evidence of 
(1) current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a nexus between the in-
service injury or disease and the current disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136 (1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995)  "Competent" evidence may be lay 
evidence in circumstances in which the determinative issue 
does not require medical expertise, such as the occurrence of 
an injury or the recounting of symptoms.  Cohen, at 137; 
Heuer v. Brown, 7 Vet.App. 379 (1995).  However, where the 
determinative issue involves medical etiology, such as to 
establish a nexus between inservice symptoms and current 
disability, or medical diagnosis, such as for a current 
disability, only medical evidence is considered 
"competent."  Cohen, at 137; Grottveit v. Brown, 5 Vet.App. 
91 (1993).   

Service medical records show numerous instances of inservice 
treatment for back pain from November 1976 to July 1978.  In 
November 1976, he complained of back pain.  He had full range 
of motion on examination, and the impression was muscle 
sprain.  Later that month, he returned due to recurrent back 
pain; at this time, he had limitation of motion and swelling 
of the low back, and the impression was muscle strain.  The 
same problem was noted in December 1976.  

In June 1977, he complained of low back pain for one day, and 
exhibited tenderness and swelling on examination.  The 
assessment was muscle spasm.  Three days later, he continued 
to have muscle spasms, and he was hospitalized for one day.  
Upon his discharge, he was assigned to light duty.  Four days 
later, in July 1977, his back was still slightly tender and 
tight, and the impression was low back spasms, improving.  
However, the following day, he again complained of recurrent 
back pain, with radiation up the spine.  He had full range of 
motion with tightness, and the assessment was low back spasm.  
He was next seen late in the month, complaining of low back 
pain for three days.  Again, the assessment was muscle spasm.

In September 1977, he complained of low back pain since that 
morning, after pulling some line from the deck.  The 
assessment was pulled muscle.  The records next show 
treatment in January 1978, when he complained of muscle spasm 
in the low back on two occasions.  The assessment was spasm.  
Finally, in July 1978, he was seen with a two day history of 
low back pain, with an assessment of muscle strain noted.  
The separation examination report was silent as to the 
condition of the veteran's back.  

Subsequent to service, in June 1981, the veteran was admitted 
to a private hospital, and then transferred to a VA hospital, 
for treatment of gunshot wounds to the left femur and the 
back at approximately the T-12, L-1 level.  After his initial 
treatment for the wounds, he was treated for resulting 
paraplegia.  X-rays of the lumbar and thoracic spinal 
segments taken four days after the injury showed multiple 
metallic fragments at the T-12, L-1 level, with no evident 
fracture.  The lumbar vertebral bodies were normal in height 
and alignment and there was good preservation of the inter-
vertebral disc spaces.  The sacroiliac joints appeared within 
normal limits.  The impression was metallic fragments 
identified at the T-12, L-1 level, without other evident bony 
changes.  In July 1981, he was transferred to a Spinal Cord 
Rehabilitation Center for physical therapy and 
rehabilitation.  

In July 1982, the veteran was hospitalized for a month for a 
six-month check-up.  At the time, he was "having no medical 
problems except lumbar back pain, which is so typical of our 
spinal cord patients."  He was able to ambulate short 
distances using braces and crutches, and worked hard during 
the stay to strengthen his upper and lower extremities.  The 
pertinent discharge diagnosis was transverse myelopathy at 
the T-12 dermatone with incomplete paraplegia.  

The veteran has continued to be followed at the VA for the 
residuals of that injury, as well as other disorders.  In 
December 1995, he complained of low back pain.  He was 
referred for a consult, and it was noted that he had been 
paraplegic since 1980 secondary to gunshot wound with 
complaint of low back pain.  He had a history of multiple 
intermittent episodes.  On examination, there was tenderness 
of the right paraspinals.  The assessment was low back pain 
in a paraplegic, probably muscular in origin.  He was 
referred to physical therapy, where symptoms were noted to be 
moderate, intermittent pain in the low back, non-radiative.  

In February 1997, spinal cord injury clinic records note that 
the veteran stated that he suffered a back injury while in 
service, then, in 1980, sustained a gunshot wound at the T-12 
level.  He was tired of hearing that his back pain was 
related to the spinal cord injury.  The physician noted that 
he "explained at length [to the veteran] about neurogenic 
pain," but the content of the explanation was not reported.  
On examination, the veteran had a tender spot, just to the 
right of the L-1 dermatome, with corresponding spasm area.  
The assessment was painful spot on lower back with muscle 
spasms-musculoskeletal pain and neuropathic pain.  In July 
1997, he was seen in the same clinic, complaining of pain in 
the same "trigger spot," to the right of L-1 on his back.  
He had returned late the previous evening from the Wheelchair 
Games, and had strained his back, and now had muscle spasms 
in the lower right back.  In addition, he had been worse 
since the airplane ride home, which had been very rough.  The 
examination was unchanged from the prior examination, but he 
seemed more sensitive.  The assessment was musculoskeletal 
pain of the back which aggravated neurogenic pain points.  

The veteran contends that he suffered from back pain in 
service, prior to his gunshot wound, and that his current 
back pain is a continuation of the inservice back pain.  
Service medical records clearly document treatment for back 
pain on several occasions.  Additionally, there is medical 
evidence of current low back pain; the remaining question for 
consideration of whether the claim is well-grounded is 
whether there is competent evidence of a nexus between the 
inservice episodes of back pain and current back pain.  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen, at 137; Heuer v. Brown, 7 
Vet.App. 379 (1995).  However, where the determinative issue 
involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, at 137; 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Although back pain 
is an "observable condition," the veteran suffered an 
intercurrent injury, in 1981, and as a consequence, the nexus 
between inservice symptoms and current disability is not 
"observable," but requires medical expertise to establish.  

There is no medical evidence of a nexus to service; indeed, 
the medical evidence tends to point to the post-service 
gunshot wound to the spine as the cause of the veteran's 
current back disability.  In this regard, when evaluated for 
his spinal cord injury in July 1982, the veteran had back 
pain which was noted to be typical of spinal cord injury 
patients.  Additionally, on two occasions in 1997, the 
veteran pointed to the L-1 area of the back as the "trigger 
point" for his pain; the gunshot wound affected T-12 and L-
1.  There is no competent evidence relating any or all of the 
veteran's current complaints of back pain to service.

It is also argued that the multiple episodes of back pain in 
service are reflective of chronic disability, and, therefore, 
the current symptoms cannot be dissociated.  However, for the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  38 C.F.R. § 3.303(b) (1998).  The medical evidence 
does not show the presence of a chronic low back disease in 
service, and X-rays taken after the June 1981 gunshot wound 
did not show any abnormalities of the lower back except for 
the gunshot wound to T-12, L-1.  The remainder of the lumbar 
spine and the sacroiliac region were all normal.  Moreover, 
even if the veteran's contentions alone are considered to be 
sufficient to establish chronicity in service, in view of the 
intercurrent injury, whether a current back disability is the 
same condition is not a matter subject to lay observation.  
Consequently, the veteran's is not competent to relate any 
current back disability is related to back pain shown in 
service.  See Savage v. Gober, 10 Vet. App. 489 (1997).    

Consequently, in the absence of competent evidence linking a 
current disability to service, the claim is not well-
grounded.  Cohen, Caluza, supra.  Accordingly, there is no 
duty to assist the appellant in any further development of 
his claim, including affording an examination.   Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992), Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Further, the Board finds that the 
information provided in the hearing, the statement of the 
case and other correspondence from the RO has been sufficient 
to inform the veteran of the elements necessary to complete 
his application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Moreover, there is no potentially relevant evidence which has 
been identified that is not of record.  


ORDER

Service connection for a low back disability is denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

